Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1: 
“from a restricted configuration in which fluid flow though the flow path is restricted”
--from a restricted configuration in which fluid flow through the flow path is restricted--
“such that when the when the shroud members”
--such that when the shroud members--
Claim 14:  --A method for controlling fluid flow when injecting fluids into a formation, comprising:
providing a well tubular having one or more flow control devices for injecting fluid into a formation or for producing fluid from a formation, each of the one or more flow control devices including
a body locatable with a tubular, 
a flow regulator, housed within the body, the flow regulator defining a flow path through the body to accommodate flow between internal and external locations of a tubular in use, 
the flow regulator comprising a valve arrangement forming part of the flow path, and a biasing mechanism configured to urge the valve arrangement towards an open configuration from a restricted configuration in which fluid flow through the flow path is restricted, wherein the biasing mechanism and flow path through the flow control device are configured such that a differential pressure acting across the flow regulator, in excess of a particular threshold, moves the valve arrangement from the open configuration towards the restricted configuration in order to limit flow through the flow control device,
wherein the biasing mechanism is provided with a shroud arrangement, the shroud arrangement comprising a plurality of shroud members, 
wherein each of the shroud members comprise an axial extension, such that when the shroud members are configured to cooperate in sliding arrangement, the axial extensions of the shroud members overlap to maintain a tortuous path in a labyrinth configuration that inhibits fluid/debris entering the biasing mechanism; 
controlling each device and restricting flow through each device when a differential pressure acting across that device is in excess of a particular threshold, such that each device is configured to move from the open configuration to the restricted configuration.--

Claim 16: 
“from a restricted configuration in which fluid flow though the flow path is restricted”
--from a restricted configuration in which fluid flow through the flow path is restricted--

Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679